Title: To John Adams from C. W. F. Dumas, 31 December 1782
From: Dumas, C. W. F.
To: Adams, John


Monsieur,
Lahaie 31e. Dec. 1782.

Je ne vois rien a ajouter à ce que vous apprendra l’incluse, sinon, que les Etats d’Holl. sont ajournés à Vendredi 3e. du prochain, & que je vous souhaite avec toutes les autres prospérités que votre coeur peut desirer, celle de mettre dans la nouvelle année où nous allons entrer, la derniere à la paix la plus glorieuse & la plus avantageuse pour les Etats-Unis.— Ma famille partage ces voeux, & présente avec moi nos complimens du jour aussi à Mr. Thaxter & à Mr. Storer.
J’ai lu à Mr. d’Asp ce dont vous m’avez chargé pour lui. Il m’a demandé copie de tout l’Article en question, pour l’envoyer au R. son Mre., à qui cela feroit plaisir; & je la lui ai laissé prendre sans difficulté. Il m’a paru, du reste, ne pas tout à fait ignorer l’affaire; & se glorifiant de n’y avoir pas nui, m’a lu partie d’une Dépeche de 7be. dernier, où effectivement il donnoit de bons & sages avis à cet égard. Je suis chargé de vous témoigner, Monsieur, qu’il est très sensible à l’honneur de votre souvenir, & a la maniere, précieuse pour lui, dont vous le lui témoignez.— Du reste nous som̃es convenus, qu’excepté les hotels de Dt. Amst. & France, le secret sera gardé par-tout ailleurs ici.
Je suis avec le plus respectueux devouement / Monsieur, de Vre. Exce. / le très humble & très-obéis- / sant serviteur
Dumas

 
Translation
Sir
The Hague, 31 December 1782

I see nothing to add to what you will learn from the enclosed letter, except that the States of Holland have adjourned until Friday, 3 January, and I wish you, together with all the other blessings your heart may desire, a new year that brings the most glorious and advantageous peace for the United States. My family shares these wishes, and we also offer New Year’s greetings to Mr. Thaxter and Mr. Storer.
I read to Mr. Asp what you instructed me to convey. He asked me for a copy of the whole text to send to the king, his master, who would appreciate it, and I made no objection to his taking one. He seemed, moreover, not wholly ignorant of the affair. He boasted of not having impeded it and read me part of a September dispatch in which he offered sound and sensible opinions on the matter. I am requested to inform you, sir, that he is very sensible of the honor of your remembrance and of the manner, precious to him, by which you did so. In addition we agreed that, apart from the houses of Dordrecht, Amsterdam, and France, the affair will be kept secret.
With great respect and devotion, sir, I remain your excellency’s very humble and very obedient servant
Dumas

